            Case 8:19-bk-07115-MGW        Doc 12     Filed 08/08/19     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


 IN RE:                                                     CASE NO.: 19-bk-07115-MGW

 PATRICK RYAN BRAY                                          CHAPTER: 7
 aka P. Ryan Bray
 aka Ryan Bray


      Debtor.
__________________________/

                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

        COMES NOW, ALBERTELLI LAW, attorneys for Nationstar Mortgage LLC d/b/a
Mr. Cooper, hereby enters its Notice of Appearance in the above-styled action. In accordance
with Rule 2002 of the Bankruptcy Rules the undersigned requests notice for the following notice
in this case.

       Property Address: 1116 71st NW, Bradenton, FL 34209

       Last Four Digits of Loan Number: 7958

        The undersigned respectfully requests the following to be added to the Court’s Mailing
Matrix in according to Rule 2002(g):




                                                           /s/     Jeffrey S. Fraser, Esq.
                                                     Jeffrey S. Fraser, Esq.
                                                     FBN 85894
                                                     813-221-4743 ext. 2499

                                                     Albertelli Law
                                                     Attorney for Secured Creditor
                                                     PO Box 23028
                                                     Tampa, FL 33623
                                                     Facsimile: (813) 221-9171
                                                     bkfl@albertellilaw.com
                                                     Alternate: jfraser@albertellilaw.com




ALAW FILE NO. 19-019052
           Case 8:19-bk-07115-MGW          Doc 12    Filed 08/08/19     Page 2 of 2



                             CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 8th day of August, 2019, I served a copy of the foregoing
upon:
SERVICE LIST

Patrick Ryan Bray
4007 Riverview Blvd
Bradenton, FL 34209

Trustee
Carolyn R. Chaney
PO Box 530248
St. Petersburg, FL 33747

U.S. Trustee
United States Trustee - TPA7/13
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602




                                                           //s/    Jeffrey S. Fraser, Esq.
                                                     Jeffrey S. Fraser, Esq.
                                                     FBN 85894
                                                     813-221-4743 ext. 2499

                                                     Albertelli Law
                                                     Attorney for Secured Creditor
                                                     PO Box 23028
                                                     Tampa, FL 33623
                                                     Facsimile: (813) 221-9171
                                                     bkfl@albertellilaw.com
                                                     Alternate: jfraser@albertellilaw.com




ALAW FILE NO. 19-019052
